UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4354



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AHMAD MIZANI, a/k/a Eddie Slater, a/k/a Omid
Mizani, a/k/a Eddie Mizani,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-98-126-AW)


Submitted:   October 20, 1999          Decided:     December 15, 1999


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Quinn, Michael J. McAuliffe, QUINN, MCAULIFFE, ROWAN &
MCLINDON, Rockville, Maryland, for Appellant. Lynne A. Battaglia,
United States Attorney, Jan Paul Miller, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahmad Mizani pled guilty to one count of filing a false tax

return, 26 U.S.C. § 7206(l) (1994) for which he was sentenced to

thirty months imprisonment. He appeals, claiming that the district

court clearly erred in calculating tax loss because the government

failed to deduct business expenses other than cost of goods sold in

arriving at gross income. Under the federal sentencing guidelines,

gross income is determined without regard to any deductions that

would have been available had the taxpayer filed a proper return.

See U.S. Sentencing Guidelines Manual § 2T1.3 (1992).     See also

United States v. Valentino, 19 F.3d 463, 464-65 (9th Cir. 1994) (in

calculating gross income for purposes of determining tax loss,

unclaimed deductions such as depreciation are not to be taken into

account); United States v. Harvey, 996 F.2d 919, 920 (7th Cir.

1993).   Accordingly, the district court did not clearly err in

failing to take into account other deductions which Mizani might

have been entitled to had he filed proper returns.      See United

States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989) (factual

findings reviewed for clear error).

     We therefore affirm Mizani's sentence.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED


                              - 2 -